DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Brodbine on 07/08/2022.

1-9. (Cancelled) 

10. (Previously Presented) A service indication method performed by an Access and Mobility Management Function (AMF), comprising: 
acquiring service capability information; and 
determining service indication information in accordance with the acquired service capability information and transmitting the service indication information to a Radio Access Network (RAN), the service indication information comprising at least one of support information about a service, service operation information or preference information about the service, the service comprising at least one of an emergency service or a voice service,
wherein the support information about the service comprises service support type information;
wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced long term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether handover to EPS for supporting the service is possible or not, or (v) whether redirection to EPS for supporting the service is possible or not,
wherein the service operation information comprises at least one of indication information indicating that a PDU session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, or indication information indicating that the terminal is to be re-directed to an EPS,
wherein the acquiring the service capability information comprises at least one of: 
receiving service capability information about a terminal from the terminal, the service capability information being used to indicate whether the service is supported by the terminal.

11. (Previously Presented) The service indication method according to claim 10, wherein the acquiring the service capability information further comprises: 
receiving service capability information about the RAN from the RAN, the service capability information being used to indicate whether the service is supported by the RAN.

12. (Previously Presented) The service indication method according to claim 11, wherein the service capability information about the terminal comprises at least one of whether the service is supported in a non-fallback method, whether the service is supported in a fallback method, whether an evolved packet system (EPS) is to be supported, whether the terminal is supported to be handed over to an EPS, whether the terminal is supported to be re-directed to an EPS, whether packet data unit (PDU) session establishment for the service is supported to be initiated, or whether a service request for the service is supported to be initiated; and/or 
the service capability information about the RAN comprises at least one of whether the service is supported in a non-fallback method, whether the service is supported in a fallback method, whether to handover the terminal to a network supporting the service is supported, whether to handover the terminal to an EPS is supported, whether to redirect the terminal to an EPS is supported, or whether the service is supported directly.

13. (Previously Presented) The service indication method according to claim 10, wherein subsequent to determining the service indication information, the service indication method further comprises: 
transmitting the service indication information to the terminal.

14. (Previously Presented) The service indication method according to claim 10, wherein the support information about the service further comprises a service support indicator; 
wherein the service support indicator is used to indicate whether the service is supported, or the service support indicator is used to indicate at least one of whether the service is supported by an NR, whether the service is supported by an eLTE, or whether the service is supported by an EPS.

15-18. (Cancelled) 

19. (Cancelled)

20-23. (Cancelled)

24. (Previously Presented) A service indication method performed by a Radio Access Network (RAN), comprising: 
acquiring service indication information from an Access and Mobility Management Function (AMF) and a PDU session or QoS flow establishment request for a service, the service indication information comprising at least one of support information about the service, service operation information, or preference information about the service, the service comprising at least one of an emergency service or a voice service; and 
preforming a relevant operation on the service in accordance with the acquired service indication information and the PDU session or the QoS flow establishment request for the service,
wherein the support information about the service comprises service support type information;
wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced long term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether handover to EPS for supporting the service is possible or not, or (v) whether redirection to EPS for supporting the service is possible or not,
wherein the service operation information comprises at least one of indication information indicating that a PDU session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, or indication information indicating that the terminal is to be re-directed to an EPS,
wherein the performing the relevant operation on the service in accordance with the service indication information comprises one of:
accepting a PDU session or QoS flow establishment request for the service, handing over the terminal to an eLTE, handing over the terminal to an EPS, or re-directing the terminal to an EPS.

25. (Cancelled)

26. (Previously Presented) The service indication method according to claim 24, wherein the support information about the service further comprises a service support indicator;
wherein the service support indicator is used to indicate whether the service is supported, or the service support indicator is used to indicate at least one of whether the service is supported by an NR, whether the service is supported by an eLTE, or whether the service is supported by an EPS.

27-29. (Cancelled)

30. (Cancelled) 

31-45. (Cancelled) 

46. (Previously Presented) The service indication method according to claim 10, wherein the service indication information further comprises indication information indicating whether the service is supported in a fallback method.

47. (Previously Presented) The service indication method according to claim 10, wherein the service indication information is a piece of service indication information at a location area, and a different piece of service indication information corresponds to a different location area.

48. (Previously Presented) The service indication method according to claim 24, wherein prior to acquiring the service indication information, the service indication method further comprises: 
transmitting service capability information about the RAN to the AMF, and the service capability information is used to indicate whether the service is supported by the RAN.

49. (Previously Presented) The service indication method according to claim 24, wherein the service indication information further comprises indication information indicating whether the service is supported in a fallback method.

50. (Previously Presented) The service indication method according to claim 24, wherein the service indication information is a piece of service indication information at a location area, and a different piece of service indication information corresponds to a different location area.

51. (Previously Presented) The service indication method according to claim 24, wherein the performing the relevant operation on the service in accordance with the acquired service indication information comprises: 
receiving a request for establishing a PDU session or QoS flow for the service, and/or 
receiving session operation information.

52. (Previously Presented) The service indication method according to claim 26, wherein when the RAN has received the request for establishing a PDU session or QoS flow for the service or has received the session operation information, the performing the relevant operation on the service in accordance with the acquired service indication information comprises at least one of: 
when a first condition has been met, receiving the request for establishing a PDU session or QoS flow for the service, the first condition comprising at least one of a condition where the RAN is an NR base station and the service support indicator indicates that the service is supported by the NR, a condition where the RAN is an eLTE base station and the service support indicator indicates that the service is supported by the eLTE condition, or a condition where the session operation information indicates that the request for establishing a PDU session or QoS flow for the service is to be accepted; 
when a second condition has been met, handing over the terminal to the eLTE, the second condition comprising at least one of a condition where the RAN is the NR base station and the service support indicator indicates that the service is not supported by the NR but the service is supported by the eLTE, or a condition where the session operation information indicates that the terminal is to be handed over to the eLTE; 
when a third condition has been met, handing over the terminal to an EPS, the third condition comprising at least one of a condition where the RAN is an NR base station or an eLTE base station and the service support indicator indicates that the service is not supported by an NR or an eLTE but the terminal is supported to be handed over to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be handed over to an EPS; or 
when a fourth condition has been met, re-directing the terminal to an EPS, the fourth condition comprising at least one of a condition where the RAN is an NR base station or an eLTE base station and the service support indicator indicates that the service is not supported by an NR or an eLTE but the terminal is supported to be re-directed to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be re-directed to an EPS.

53. (Previously Presented) A Radio Access Network (RAN), comprising a memory, a processor, and a program stored in the memory and executed by the processor, wherein the processor is configured to execute the program so as to implement a service indication method, comprising:
acquiring service indication information from an Access and Mobility Management Function (AMF) and a PDU session or QoS flow establishment request for a service, the service indication information comprising at least one of support information about the service, service operation information, or preference information about the service, the service comprising at least one of an emergency service or a voice service; and 
preforming a relevant operation on the service in accordance with the acquired service indication information and the PDU session or the QoS flow establishment request for the service,
wherein the support information about the service comprises service support type information;
wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced long term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether handover to EPS for supporting the service is possible or not, or (v) whether redirection to EPS for supporting the service is possible or not,
wherein the service operation information comprises at least one of indication information indicating that a PDU session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, or indication information indicating that the terminal is to be re-directed to an EPS,
wherein the performing the relevant operation on the service in accordance with the service indication information comprises one of:
accepting a PDU session or QoS flow establishment request for the service, handing over the terminal to an eLTE, handing over the terminal to an EPS, or re-directing the terminal to an EPS.

54. (Cancelled).

55. (Previously Presented) The RAN according to claim 53, when the RAN has received the request for establishing a PDU session or QoS flow for the service or has received the session operation information, the performing the relevant operation on the service in accordance with the acquired service indication information comprises at least one of: 
when a first condition has been met, receiving the request for establishing a PDU session or QoS flow for the service, the first condition comprising at least one of a condition where the RAN is an NR base station and the service support indicator indicates that supporting the service by the NR, a condition where the RAN is an eLTE base station and the service support indicator indicates that the service is supported by the eLTE condition, or a condition where the session operation information indicates that the request for establishing a PDU session or QoS flow for the service is to be accepted; 
when a second condition has been met, handing over the terminal to the eLTE, the second condition comprising at least one of a condition where the RAN is the NR base station and the service support indicator indicates that the service is not supported by the NR but the service is supported by the eLTE, or a condition where the session operation information indicates that the terminal is to be handed over to the eLTE; 
when a third condition has been met, handing over the terminal to an EPS, the third condition comprising at least one of a condition where the RAN is an NR base station or an eLTE base station and the service support indicator indicates that the service is not supported by an NR or an eLTE but the terminal is supported to be handed over to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be handed over to an EPS; or 
when a fourth condition has been met, re-directing the terminal to an EPS, the fourth condition comprising at least one of a condition where the RAN is an NR base station or an eLTE base station and the service support indicator indicates that the service is not supported by an NR or an eLTE but the terminal is supported to be re-directed to an EPS to support the service, or a condition where the session operation information indicates that the terminal is to be re-directed to an EPS.

56. (Previously Presented) The RAN according to claim 53, wherein the support information about the service further comprises a service support indicator;
wherein the service support indicator is used to indicate whether the service is supported, or the service support indicator is used to indicate at least one of whether the service is supported by an NR, whether the service is supported by an eLTE, or whether the service is supported by an EPS.

57. (Cancelled) 



Allowability Notice
In view of amended claims and further search, Claims 10-14, 24, 26, and 46-53, 55, 56 are allowed.
The following is an examiner’s statement of reasons for allowance: Stojanovski (US 20200015128 A1) is considered as the most relevant document in the prior art, which discloses
A service indication method performed by an Access and Mobility Management Function (AMF), comprising: 
acquiring service capability information; and (See Stojanovski Fig. 2, [0036], [0022])
determining service indication information in accordance with the acquired service capability information and (See Stojanovski Fig. 2, [0036][0038])
transmitting the service indication information to a Radio Access Network (RAN),  (See Stojanovski Fig. 2, [0036])
the service indication information comprising at least one of support information about a service, service operation information or preference information about the service, (See Stojanovski Fig. 2, [0036])
the service comprising at least one of an emergency service or a voice service, (See Stojanovski Abstract, [0036])
wherein the support information about the service comprises service support type information; wherein the service support type information is used to indicate at least one of: (i) whether the service is supported by a new radio (NR), (ii) whether the service is supported by an enhanced long term evolution (eLTE), (iii) whether the service is supported by an evolved packet system (EPS), (iv) whether handover to EPS for supporting the service is possible or not, or (v) whether redirection to EPS for supporting the service is possible or not, (See Stojanovski Fig. 2, [0036], [0038])
wherein the service operation information comprises at least one of indication information indicating that a PDU session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, or indication information indicating that the terminal is to be re-directed to an EPS,
wherein the acquiring the service capability information comprises at least one of: 
receiving service capability information about a terminal from the terminal, the service capability information being used to indicate whether the service is supported by the terminal. (See Stojanovski Fig. 2, [0022], [0135])
Stojanovski does not discloses the technical features in claims 10, 24, and 53 of wherein the service operation information comprises at least one of indication information indicating that a PDU session for the service is to be accepted or a request for establishing a quality of service (QoS) flow is to be accepted, indication information indicating that the terminal is to be handed over to the eLTE, indication information indicating that the terminal is to be handed over to an EPS, or indication information indicating that the terminal is to be re-directed to an EPS,
While [0036] in Stojanovski teaches the limitation regarding either support information about a service or service operation information, Stojanovski does not make distinction between the two different service indication information.  There are several references which disclose service operation information (which inherently teaches support information about a service) (See KIM (US 20190191349 A1) [0125][0136][0137][0149]; Velev (US 20190159074 A1) [0147][0148][0150]; See KELLER (US 20190297538 A1) [0019] [0194]).  However, references do not clearly distinguish between support information about a service and service operation information) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644